Grant, J.
(after stating the facts). The answer admits the public necessity of a new cemetery by the admission that the old cemeteries are filled up and crowded, and that the public health and convenience require the selection and adoption of a new cemetery. The only question therefore left for the court to determine is the necessity of taking the relator’s land. This question is not at all affected by the fact that private parties may be interested in securing the vacation of the old cemeteries, and may agree to bear the expense, in whole or in part, of removing the bodies, gravestones, and monuments to a new cemetery. Hairston v. Railway Co., 208 U. S. 598 (28 Sup. Ct. 331); Pere Marquette R. Co. v. Gypsum Co., 154 Mich. 290-299 (117 N. W. 733); Chicago, etc., R. Co. v. Morehouse, 112 Wis. 1 (87 N. W. 849, 56 L. R. A. 240, 88 Am. St. Rep. 918).
*371If the parties interested made an agreement by which the Cleveland-Cliffs Iron Company have provided burial ground upon which to remove the bodies in the old cemeteries, that is no concern of the relator. If the alleged purchase by the Cleveland-Cliffs Iron Company is for future burials, and not alone for the removal of bodies from the old cemeteries, it will become, upon the hearing of the trial, a legitimate inquiry whether the land so furnished is sufficient for present and future needs. That may affect the question of the necessity of taking the relator’s land. It is a fair inference from relator’s admission that the public health may require the removal of the old cemeteries, and, if the Marquetty 40 was purchased by the Cleveland-Cliffs Iron Company and conveyed to the city for that purpose alone, it will not affect the necessity of acquiring land for a new cemetery. Neither is it of any significance or importance that the Cleveland-Cliffs Iron Company may desire that the city should secure the higher portion of relator’s land in order to diminish the value of the adjoining portion of her land for mining purposes. That relates to the question of her damages. Neither is it of any importance that the Cleveland-Cliffs Iron Company herein exercises a predominating influence in the municipal government of the city. The sole question is the necessity of taking the relator’s land. The issues raised by that portion of her answer stricken out have no bearing upon the question.
The writ is denied.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.